 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDS.& H. Grossinger's, Inc.andHotel and RestaurantEmployees and Bartenders International Union,AFL-CIO,Local343,Petitioner.Case3-RC-3243March 14, 1968DECISION ON REVIEW AND CERTIFICATIONOF RESULTS OF ELECTIONBY MEMBERS BROWN, JENKINS, AND ZAGORIAPursuant to a Supplemental Decision andDirection of Fourth Election issued by the RegionalDirector for Region 3, on April 22, 1966, an elec-tion was conducted under his direction and supervi-sion on April 15, 1967, among the employees in theunit found appropriate. At the conclusion of theelection, the parties were furnished with a tally ofballots -which showed that of approximately 631eligible voters, 523 cast ballots, of which 177 werefor, and 208 against the Petitioner, and 138 werechallenged. Thereafter, the Petitioner filed timelyobjections to conduct affecting the results of theelection.As the challenges were sufficient in number to bedeterminative of the election results, the RegionalDirector, in accordance with National Labor Rela-tions Board Rules and Regulations, conducted in-vestigations of both the challenges and the objec-tions and, on June 1, 1967, issued his SupplementalDecision in which he sustained the challenges tosome ballots and reserved decision on- some, butoverruled certain other challenges. The Petitionerthen filed a request for review of the RegionalDirector's Supplemental Decision, which the Na-tional Labor Relations Board denied. Thereafter,on June 22, 1967, the Regional Director caused thelast-described group, of ballots to be opened andcounted and thereafter duly served upon the partiesa revised tally which shows that of 489 valid ballotscast, 190 were for, and 249 against, the Petitioner.Thirty-twochallengeshad been sustained, 50remained undetermined, and I ballot was void. Asthe remaining challenges were insufficient to affectthe results of the election, the Regional Director onthe same day issued and duly served upon theparties his Supplemental Decision and Direction ofFifthElection in which he sustained Objection1(a), and accordingly set aside the fourth election.Thereafter, the Employer filed a timely request forreview of the Supplemental Decision and Directionof Fifth Election and the Petitioner filed opposition.'The Petitioner utilized both its opposition and its brief on review tomake belated requests for review of certainof theRegional Director's ad-verse findings.As the requestsfor revieware untimely, they are rejected2S& H Grossinger's,Inc, Case 3-CA-2242, 156 NLRB 233, enfd. inrelevant part372 F 2d 26 (C A 2)170 NLRB No. 31By telegraphic order, dated August 30, 1967, theNationalLaborRelations'Board granted therequest for review. The parties then filed briefs.IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the entire record inthis case with respect to the issue under review, andmakesthe following findings:The Petitioner's Objection 1(a) asserts that theEmployer failed to grant the Petitioner reasonableaccessto the employees who reside on the Em-ployer's premises, contrary to the Board's Order ofDecember 21, 1965,2 in a related unfair labor prac-tice proceeding as subsequently enforced in rele-vant part by a court of appeals. The RegionalDirector found merit in the objection.This case and the related unfair labor practiceproceeding have a lengthy history before the Boardand court. The first election herein was conductedon December 14, 1963,3 'pursuant 'to theRegionalDirector's Decision and Direction of Election. ThePetitioner lost this election but filed a number ofobjections based on the Employer's preelectionconduct. The Regional Director sustained one ofthese objections, set aside the first election, anddirected a second. The Employer filed a request forreview which the Board denied.The second election herein was conducted onMay 2, 1964. The Petitioner again lost this elec-tion, but filed objections and the charge in the re-lated unfair labor practice proceeding, alleging inboth instances that the Employer failed to permitnonemployee organizers of the Petitioner access tothe Employer's premises for the purpose of commu-nicatingwith employees. These cases were, con-solidated and a hearing was held before a Trial Ex-aminer. The Trial Examiner, subsequently issued adecision in which he concluded,inter alia,that theEmployer's denial of access to its premises for or-ganizational purposes violated Section 8(a)(1) oftheAct, and constituted interference with thesecond election.On December 21, 1965, the Board issued itsDecision, Order, and Direction of Third Election.Adopting in relevant part of Trial ^ Examiner'sfindings, conclusions, and recommendations, theBoard ordered that-the Employer cease:continuing or giving effect to its-policy or rulebarring non-employee organizers access to em-3 Of approximately 606 eligible voters, 520 cast valid ballots, of which 82were for, and 367 against the Petitioner, 71 were challenged, and 2 voidOf approximately 595 eligible voters, 122 cast ballots for, and 338against thePetitioner,and 48 were challenged. S.& H. GROSSINGER'S, INC.331ployees residing on company premises for thepurpose of soliciting them during their freetime on behalf of a union, or for consulting,advising,meeting, or assisting said employeesin regard to their rights to self-organization, ex-cept that access to the premises for the pur-pose indicated may be reasonably regulated by[the Employer].Thereafter, onMarch 26, 1966, the RegionalDirector conducted' the third election.6 The Peti-tioner also lost this election but again filed objec-tions, including one with respect to the Employer'scontinued denial of access to its premises for or-ganizational purposes. The Regional Director setaside the third election based on this objection anddirected a fourth election. The Employer's requestfor review was denied by the Board.Thereafter, the General Counsel filed a petitionfor enforcement of the Board's Order of December21, 1965, in the United States Court of Appeals forthe Second Circuit. On February 1, 1967, the courthanded down its decision enforcing the Board'sOrder insofar as it requires the Employer to permitnonemployee union organizers to come on itspremises, under reasonable regulation as to time,place, and number, for the purpose of soliciting em-ployees to join the Union.Although there had been no compliance with thecourt's order, the Petitioner in the spring of 1967requested the Regional Director to proceed to anearly fourth election.Accordingly, the RegionalDirector scheduled an election for April 15, 1967,and, on March 31, so notified the parties. The Peti-tioner requested access to the Employer's premisesto contact employees before the election. By tele-gram dated April 4, the Employer notified the Peti-tioner that it would grantaccessto the Petitioner'sorganizers,and requested the Petitioner to arrangea meetingto discussthe terms of regulating suchaccess.The next day the parties met and executed anagreementwhereby 4 nonemployee organizers werepermitted to spend 9 hours a day at employee re-sidence buildings on the Employer's premises fromApril 6 through April 14 (the day preceding theelection).The Petitioner's organizers did-contact,employeesduring thisperiod although they did notutilize all theaccess timegranted by the Employer.The Employer's grant of access ended as agreed onApril 15 and it does not appear that Petitioner's or-ganizershave since been permitted on thepremisesfor organizational purposes. Compliance with the5 Prior to the holding of the third election, the Petitioner had filed arequest to proceed notwithstanding the fact that the Employer had not yetcomplied with the Board Order which required it to remedy the effect of itsunfair labor practices6Of approximately 655 eligible voters, 560 cast valid ballots, of which144 were for, and 312 against the Petitioner, 104 were challenged, and 1was voidcourt's order in the related unfair labor practiceproceedingstill remainsto be achieved.As noted above, a majority of the voters cast balelots againstthe Petitioner in the election of April15, 1967. The Petitioner filed 16 objections, andthe Regional Director specifically overruled all ofthem except 1(a) which, as noted, alleged that theEmployer had denied the Union access to itspremisesfor organizational purposes.The Regional Director set aside the fourth elec-tion,concluding that the Employer's denial of ac-cess to Petitioner'sorganizersformost of theperiod between the third and fourth electionprevented the employees from freely expressingtheir choice in the latter election and the RegionalDirector, accordingly, directed a fifth election. Wedisagreewith the Regional Director's determinationand we shallinstead certify the results of the fourthelection.In all the circumstances of the case we are notsatisfied that the Employer's denial of access for alarge part of the critical period is a sufficient basisfor setting the fourth election aside. For in view ofthe fact that the Employer did provide to Petitionerbefore this last election 9 days of substantial ac-cess-of which Petitioner did not fully avail itself-the inescapable inference arises that the Petitioneritselfmusthave been content that it had been ableto have sufficient contact with the employees forthe purposesof this election. And if Petitioner waswilling to proceed to this election without utilizingallof the access time allowed to its organizers,thereis little basisfor us now to say-in determin-ingthis election'sfairness-that the availability ofeven greater access would have materially affectedthe election.Considering all the circumstancesherein, we therefore conclude that the Employer'sprior denial of access did not have a substantial ef-fect upon the results of the fourth election.As mentioned above, Petitioner objected to eachof the last three elections based on the Employer'sdenial of access to its premises and theBoard setaside the two elections preceding this one for thatreason.We also note that, as there has been nogrant of access since the fourth election, the sameobjection would again be available if a fifth electionsswere now directed. To proceed to anotherelectionwould be unwarranted in all the circumstances ofthis case.In view of all the foregoing, therefore, we over-rule Petitioner's Objection I(a).7 Since all the Peti-tioner's other objections have already been over-t In so holding,we dealonly with thequestionof whetheron the uniquefacts of thiscase Petitioner'sObjection 1(a) to thiselectionhas merit. Wewish to makeit clear thatin overrulingthis objectionwe arenotholdingthat the Employer'sgrant of certain access to its premisesfor the 9 daysprecedingthe fourth election constituted compliance with the court orderin the relatedunfair labor practice proceeding 332DECISIONSOF NATIONAL LABORRELATIONS BOARDruled and since a majority of the employees votedagainst it, we shall certify the results of the fourthelection.CERTIFICATION OF RESULTS OF ELECTIONIt is herebycertified that a majority of the validvotes has- not been cast for Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO, Local 343,and that said labor organiza-tion is not the' exclusive representative of the em-ployees in the unit found appropriate within themeaning of Section 9(a) of the National LaborRelations Act, as amended.